Case 1:04-cr-20038-TLL-PTM ECF No. 696 filed 07/10/20                    PageID.4333       Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,                              Case No. 04-20038-05

v.                                                             Honorable Thomas L. Ludington

SERGIO CORIA,

                  Defendant.
_______________________________________/

     ORDER DENYING DEFENDANT’S MOTIONS FOR HOME CONFINEMENT AND
                 FOR RULING ON REQUESTS FOR RELEASE

        On August 2, 2005 Petitioner was indicted by a grand jury on one count of conspiracy with to

distribute and possess with intent to distribute methamphetamine. ECF No. 88. Petitioner pled guilty and

on January 5, 2018 was sentenced to 108 months imprisonment. ECF No. 660.

        Defendant filed a pro se motion to reduce his sentence due to the spread of COVID-19.

ECF No. 694. Due to mailing delays caused by COVID-19, the motion was docketed on July 7,

2020, but in accordance with 20-AO-26, the postmark date of May 4, 2020 was used for the filing

date. Defendant also filed two letters dated June 23, 2020 (docketed on July 2, 2020) and June 26,

2020 (docketed July 5, 2020) inquiring as to the status of his May 4, 2020 motion. ECF Nos. 692,

693.

                                                   I.

        The United States is facing an unprecedented challenge with the coronavirus pandemic.

The Governor of Michigan explained that:

        The novel coronavirus (COVID-19) is a respiratory disease that can result in serious
        illness or death. It is caused by a new strain of coronavirus not previously identified
        in humans and easily spread from person to person. Older adults and those with
        chronic health conditions are at particular risk, and there is an increased risk of
Case 1:04-cr-20038-TLL-PTM ECF No. 696 filed 07/10/20                            PageID.4334          Page 2 of 4



        rapid spread of COVID-19 among persons in close proximity to one another. There
        is currently no approved vaccine or antiviral treatment for this disease.

Emergency Order 2020-21.

        The Center for Disease Control and Prevention (“CDC”) represents that jails and prisons

pose an especially high risk for those who are within their walls. See Interim Guidance on Mgmt.

of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities, Ctr. for

Disease Control, at 2 (Mar. 23, 2020), available at https://www.cdc.gov/coronavirus/2019-

ncov/downloads/guidance-correctional-detention.pdf.1 It further explains that “[t]here are many

opportunities for COVID-19 to be introduced into a correctional or detention facility, including

daily staff ingress and egress; transfer of incarcerated/detained persons between facilities and

systems, to court appearances, and to outside medical visits; and visits from family, legal

representatives, and other community members.” CDC, Guidance for Correctional & Detention

Facilities,                       https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

detention/guidance-correctional-detention.html (last visited June 12, 2020).

                                                        II.

        Defendant explains in his motion that he is seeking to be placed in home confinement. ECF

No. 694. Defendant cites the “Cares Act” as the legal authority to seek relief.

        After a sentence has been imposed, “[a] district court may modify a defendant’s sentence

only as provided by statute.” United States v. Johnson, 564 F.3d 419, 421 (6th Cir. 2009). 18

U.S.C. § 3582(c) provides that a term of imprisonment may be modified in three circumstances,

1) upon a motion for compassionate release pursuant to § 3582(c)(1)(A), 2) if otherwise permitted


1
  Ltr. from Sen. Richard J. Durbin et al. to Att’y Gen. William P. Barr et al., at 1(Mar. 23, 2020), available at
https://www.durbin.senate.gov/imo/media/doc/Letter.%20to%20DOJ%20and%20BOP%20on%20COVID-
19%20and%20FSA%20provisions%20-%20final%20bipartisan%20text%20with%20signature%20blocks.pdf
(“Conditions of confinement do not afford individuals the opportunity to take proactive steps to protect themselves,
and prisons often create the ideal environment for the transmission of contagious disease.”).

                                                       -2-
Case 1:04-cr-20038-TLL-PTM ECF No. 696 filed 07/10/20               PageID.4335       Page 3 of 4



by statute or Federal Rule of Civil Procedure 35 pursuant to § 3582(c)(1)(B), or 3) the Sentencing

Commission has reduced the sentencing guidelines pursuant to § 3582(c)(2). If a defendant files a

motion under § 3582(c)(1)(A), he or she must first exhaust all administrative remedies with the

BOP or wait for 30 days to lapse after the warden received the request. This requirement applies

even during the COVID-19 pandemic. United States v. Alam, 2020 WL 2845694, at *4 (6th Cir.

June 2, 2020).

       The Coronavirus Aid, Relief, and Economic Security Act (“CARES”) Act, specified by

Defendant, does not provide any authority to the judiciary to reduce or amend Defendant’s

sentence. The Court commends Defendant for completing 75% of an associate’s degree and having

no behavior infractions. The Court is also aware of the time sensitive nature of Defendant’s

request. However, Defendant has not offered a legal rationale for a change in sentence to home

confinement. To the extent that Defendant’s motion should be construed as a motion for

compassionate release, Defendant has not provided evidence that he exhausted his administrative

remedies with BOP.

       Accordingly, it is ORDERED that Defendant’s motion for home confinement, ECF No.

694, is DENIED.

       It is further ORDERED that Defendant’s Motions, ECF No. 692, 693, are DENIED.




Dated: July 10, 2020                                        s/Thomas L. Ludington
                                                            THOMAS L. LUDINGTON
                                                            United States District Judge




                                              -3-
Case 1:04-cr-20038-TLL-PTM ECF No. 696 filed 07/10/20                                 PageID.4336   Page 4 of 4




                                            PROOF OF SERVICE

                  The undersigned certifies that a copy of the foregoing order was served
                  upon each attorney record herein by electronic means and to Sergio
                  Coria #10238‐111, LOMPOC FEDERAL CORRECTIONAL INSTITUTION,
                  Inmate Mail/Parcels, 3600 GUARD ROAD, LOMPOC, CA 93436 by first
                  class U.S. mail on July 10, 2020.

                                                   s/Kelly Winslow
                                                   KELLY WINSLOW, Case Manager




                                                      -4-
